DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 02/10/2021, to the Non-Final Office Action mailed on 11/10/2020. 
Claims 1-10, 12, 13, 15-16 and 18-19 are amended. Claims 1-20 are pending and addressed below.
Applicant’s amendment to the claims has overcome rejection under USC 112 to the claims, previously set forth in the Non-Final Office Action.
Applicant’s amendment to the specification has overcome objection to the title, previously set forth in the Non-Final Office Action.











Claim Rejections - 35 USC § 103
Claims 1, 10-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aaltonen Janne et al (IDS Reference US 20040264408), Aaltonen, in view of ZHANG Wenbo et al (US 20200264636), hereinafter Zhang.
Regarding claim 1, Aaltonen teaches, a method for controlling a network device applied to a control device, comprising (Aaltonen: Fig.1, 18 Controller, [0015] “method comprising controlling the transmitters associated with at least two adjacent cells to transmit signals...”, [0026] “Each of the transmitters 11 to 17 is connected to a network controller 18...”, [0045] “The invention may also be used in non-broadcast networks, for example on downlink communications in mobile telephone or satellite telephone systems.”,  transmitter is associated with the network device (base station)): 
sending control information to each network device, wherein the control information is configured to instruct, within each time grid of a plurality of time grids, each network device in a set of network devices corresponding to the time grid to operate, and each network device in any other set of network devices not corresponding to the time grid to stop operating (Aaltonen: Fig. 3B, [0030] “The control information provided by the network controller 18 is used by the transmitters 11-17 to effect time-slicing as illustrated in FIG. 3.”, [0031-[0032] “As the transmitter 12 and the transmitter 15 are in non-adjacent cells, they both can transmit from t=x to t=2x and from t=4x to t=5x. In a similar way, the third and sixth transmitters 13 and 16 transmit from time t=2x to time t=3x and from time t=5x to t=6x, and so on. At time t=7x, when the fourth and seventh transmitters 14 and 17 stop transmitting”, teaching transmitters associated with the network devices, providing cellular coverage of an area, are grouped in time slots, and controller sending control information so that transmitters in a time slot transmit while the other transmitters not belonging to the slot do not transmit in that time slot).
Aaltonen does not expressly teach, with respect to each over-the-air area of a plurality of over-the-air areas, determining a set of network devices that corresponds to the over-the-air area and that provides a network service for the over-the-air area, wherein, the set of network devices comprises a plurality of network devices that provides a network service for the over-the-air area, and the over-the-air area is defined according to an altitude level region or an altitude value range.
However, in the same field of endeavor, Zhang teaches, with respect to each over-the-air area of a plurality of over-the-air areas, determining a set of network devices that corresponds to the over-the-air area and that provides a network service for the over-the-air area, wherein, the set of network devices comprises a plurality of network devices that provides a network service for the over-the-air area, and the over-the-air area is defined according to an altitude level region or an altitude value range (Zhang: Fig. 2A, [14], [94], teaching base stations (network devices) covering over-the-air areas based on altitude and resource allocation is performed based on a height threshold to reduce interference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aaltonen’s method to include that time grid based operation controlling of base stations is done for a plurality of base stations providing network services in a coverage area based on altitude .  
This would have been obvious because it would motivate one of ordinary skill in the art to provide an enhanced cellular based UAV communication with reduced interference by operating UEs on the basis of a height threshold (Zhang: ABSTRACT, [4] ). 
Regarding claim 12, Aaltonen teaches, a method for sending control information applied to a network device, comprising: 
receiving control information sent by a control device, wherein the control information is configured to instruct the network device to operate or stop operating within each time grid, and the control information is configured to instruct, within each time grid, each network device in a set of network devices corresponding to the time grid to operate, and each network device in any other set of network devices not corresponding to the time grid to stop operating (Aaltonen: Fig. 3B, [0030] “The control information provided by the network controller 18 is used by the transmitters 11-17 to effect time-slicing as illustrated in FIG. 3.”, [0031-[0032], teaching transmitters associated with the network devices are grouped in time slots and controller sending control information so that one or more transmitters in a time slot transmit while the other transmitters not belonging to the slot do not transmit in that time slot), and 
performing an operation corresponding to the control information (Aaltonen: Fig. 3B, [0032] “As the transmitter 12 and the transmitter 15 are in non-adjacent cells, they both can transmit from t=x to t=2x and from t=4x to t=5x. In a similar way, the third and sixth transmitters 13 and 16 transmit from time t=2x to time t=3x and from time t=5x to t=6x, and so on. At time t=7x, when the fourth and seventh transmitters 14 and 17 stop transmitting”), and
sending the control information to a terminal device located in an over-the-air area corresponding to a set of network devices including the network device (Aaltonen: [0041] “Preferably, the signals transmitted by a transmitter 11-17 includes data indicating the timing allocation information associated with its cell... On decoding the information, an MMT can determine when to activate its receiver to receive the transmitted content, and when it can switch off its receiver to save power.”).
Aaltonen does not expressly teach, wherein, each set of network devices comprises a plurality of network devices that provides a network service for an over-the-air area, and the over-the-air area is defined according to an altitude level region or an altitude value range.
However, in the same field of endeavor, Zhang teaches, wherein, each set of network devices comprises a plurality of network devices that provides a network service for an over-the-air area, and the over-the-air area is defined according to an altitude level region or an altitude value range (Zhang: Fig. 2A, [14], [94], teaching base stations (network devices) covering over-the-air areas based on altitude and resource allocation is performed based on a height threshold to reduce interference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aaltonen’s method to include that time grid based operation controlling of base stations is done for a plurality of base stations providing network services in a coverage area based on altitude .  
(Zhang: ABSTRACT, [4] ).
Regarding claim 13, Aaltonen teaches, a method for sending data applied to a terminal device, comprising: 
receiving control information sent by a network device, wherein the control information is configured to instruct the network device to operate or stop operating within each time, and the control information is configured to instruct, within each time grid, each network device in a set of network devices corresponding to the time grid to operate, and each network device in another set of network devices not corresponding to the time grid to stop operating grid (Aaltonen: [0041] “Preferably, the signals transmitted by a transmitter 11-17 includes data indicating the timing allocation information associated with its cell... On decoding the information, an MMT can determine when to activate its receiver to receive the transmitted content, and when it can switch off its receiver to save power.”),
sending, within a time grid corresponding to the over the air area, data to one or more network devices that provide  network services for the over-the-air area in which the terminal device is located according to the control information (Aaltonen: [0041], implies that terminal device sending to the network devices in the time grid as it has the knowledge of the network devices operating in the time grid).
Aaltonen does not expressly teach, wherein, each of the set of network devices and the any other set of networks comprises a plurality of network devices that provides a network service for an over-the-air area, and the over-the-air area is defined according to an altitude level region or an altitude value range, determining an over the air area in which the terminal device is located.
However, in the same field of endeavor, Zhang teaches, wherein, each of the set of network devices and the any other set of networks comprises a plurality of network devices that provides a network service for an over-the-air area, and the over-the-air area is defined according to an altitude level region or an altitude value range (Zhang: Fig. 2A, [14], [94], teaching base stations (network devices) covering over-the-air areas based on altitude and resource allocation is performed based on a height threshold to reduce interference),
determining an over the air area in which the terminal device is located (Zhang: [118] “...the measurement report result(s) from the target user equipment...The measurement report result includes, but is not limited to, one or more of position information, height information, speed information,...”, teaching terminal determining its height information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aaltonen’s method to include that time grid based operation controlling of base stations is done for a plurality of base stations providing network services in a coverage area based on altitude and terminal can determine an over the air area in which the terminal device is located.  
This would have been obvious because it would motivate one of ordinary skill in the art to provide an enhanced cellular based UAV communication with reduced interference by operating UEs on the basis of a height threshold (Zhang: ABSTRACT, [4] ).
Regarding claim 14, claim recites the identical features of the claim 1 above, for a non-transitory computer readable storage medium. Therefore, it is subject to the same rejection.
Regarding claim 17, claim recites the identical features of the claim 14 above, for an apparatus for controlling a network device. Therefore, it is subject to the same rejection.
Regarding claim 10, Aaltonen, in view of Zhang, teaches the method, as outlined in the rejection of claim 1.
Aaltonen further teaches, wherein the method further comprises: allocating, according to the number of service requests and/or a service request delay of a terminal device located in the over-the-air area, each time grid in a control period to the over-the-air area respectively (Aaltonen: [0013] Thus, a transmitter associated with a cell having a high population density might be awarded a proportion of the available time appropriate to the demand.).
Regarding claim 11, Aaltonen, in view of Zhang, teaches the method, as outlined in the rejection of claim 10.
Aaltonen further teaches, wherein the number of time grids in one control period allocated to the set of network devices corresponding to the over-the-air area is directly proportional to the number of service requests of the terminal device in the over-the-air area; or the number of time grids in one control period allocated to the set of network devices corresponding to the over-the-air area is inversely proportional to a minimum value of service delays in the service request of the terminal device in the over-the-air area (Aaltonen: Fig. 3B, [0013], [0032] a repeat of the timing sequence, [0034] To prevent the possibility of a small overlap in the signals transmitted by two transmitters, caused by for example propagation delay or a slight error in the time reference subsystem 35 in one transmitter, the transmissions may be made with a small guard time of, for example, a few milliseconds, between transmissions by successive transmitters. The duration of the guard time will depend on, among other things, the cell size and the accuracy of the time reference subsystems 35., teaching timing sequence (number of time grids) in a repeating (control) period is based on the number of transmitters (network device), demand of service in the coverage area, and propagation delay that adds guard time to expand the time grid duration).
Regarding claim 20, Aaltonen, in view of Zhang, teaches the apparatus for controlling a network device, as outlined in the rejection of claims 17.
Aaltonen further teaches, a control device, wherein the control device is a network management system device or a primary serving base station (Aaltonen: Fig. 1, 18, [0026] Each of the transmitters 11 to 17 is connected to a network controller 18, which includes a content provision system 19 and a control information provision system 20... FIG. 1 is purely schematic and it will be appreciated by those skilled in the art what variations to the network topology and system connections are possible., teaching controller can be a device in a network management system).  

Claims 2-9, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aaltonen, in view of Zhang, and further in view of Liu Mei et al (IDS Reference US 20150092627), hereinafter Liu.
Regarding claims 2, 15 and 18, Aaltonen, in view of Zhang, teaches the method, as outlined in the rejection of claims 1 and 14, and 17.
Aaltonen and Zhang do not expressly teach, wherein the determining a set of network devices that corresponds to the over-the-air area and that provides a network service for the over-the-air area comprises: obtaining received power of a terminal device located in any over-the-air area with respect to each network device, wherein the received power comprises received power of at least one of the following signals: a reference signal, a synchronization signal, and a channel state reference signal, adding a network device to a set of candidate network devices if the received power of the terminal device with respect to the network device is greater than a preset power threshold, and determining the set of network devices corresponding to the over-the-air area from the set of candidate network devices.
However, in the same field of endeavor, Liu teaches, 
wherein the determining a set of network devices that corresponds to the over-the-air area and that provides a network service for the over-the-air area comprises: 
obtaining received power of a terminal device located in any over-the-air area with respect to each network device, wherein the received power comprises received power of at least one of the following signals: a reference signal, a synchronization signal, and a channel state reference signal (Liu: Fig. 6, [0003] a Time Division Duplexing (TDD) mode refers to transmission of uplink-downlink signals in the uplink and the downlink in different periods of time..., [0073] Preferably in the step 601, the upper node determines the coupling loss between every two of the base stations in the preset region particularly as follows: [0074] The coupling loss between every two of the base stations in the preset region is determined from the coupling loss between each base station and each of other base station., [0075]-[0076] the coupling loss is derived based upon Reference Signal Received Power (RSRP)., [0077]-[0080], teaching obtaining by the controller received power from other base stations (similar to terminal in the instant claim),  Reference signal is used for power measurement, RSRP is used to determine base station’s (network device) TDD (Time Division 
adding a network device to a set of candidate network devices if the received power of the terminal device with respect to the network device is greater than a preset power threshold (Liu: [0072] dynamic TDD subframes configurations between the respective base station nodes are adjusted and restricted according to the results of clustering, thereby avoiding interference across time slots due to different TDD uplink-downlink subframe configurations in adjacent cells susceptible to infection for the purpose of lowering interference across time slots due to flexible configuration of TDD subframes and optimizing the performance of the system., [0077]  RSRP of each of other base stations measured by the current base station (i.e., the present base station) is compared with a preset threshold, teaching adding a base station to a cluster of base stations for TDD configuration), and 
determining the set of network devices corresponding to the over-the-air area from the set of candidate network devices (Liu: [00667]-[0071] After the clustering process is performed on the cluster to which each base station belongs, all of intersecting sets of base stations are classified into the same cluster by taking a propagation effect between base station nodes into account for those non-single-element clusters.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aaltonen and Zhang’s method/apparatus/CRM to include that base stations are added in the timeslot based on measured power of received signal from a terminal in the service area of base stations.  
This would have been obvious because it would motivate one of ordinary skill in the art to provide a TDD configuration for base stations to mitigate interference across time slots in adjacent cells (Liu: [0014]).
Regarding claims 6, 16 and 19, Aaltonen, in view of Zhang, teaches the method, as outlined in the rejection of claims 1 and 14, and 17.
Aaltonen and Zhang do not expressly teach, wherein the determining a set of network devices that corresponds to the over-the-air area and that provides a network service for the over-the-air area comprises: determining the received power at any location within a coverage area of the network service provided by the network device according to a space propagation loss model between each network device and a terminal device at any location and a distance between the network device and the terminal device, wherein the received power comprises received power of at least one of the following signals: a reference signal, a synchronization signal, and a channel state reference signal; adding a network device with the received power greater than a preset power threshold to a set of candidate network devices; and determining the set of network devices corresponding to the over-the-air area from the set of candidate network devices.
However, in the same field of endeavor, Liu teaches, 
wherein the determining a set of network devices that corresponds to the over-the-air area and that provides a network service for the over-the-air area comprises: determining the received power at any location within a coverage area of the network service provided by the network device according to a space propagation loss model between each network device and a terminal device at any location and a distance between the network device and the terminal device, wherein the received power comprises received power of at least one of the following signals: a reference signal, a synchronization signal, and a channel state reference signal (Liu: Fig. 6, [0003] a Time Division Duplexing (TDD) mode refers to transmission of uplink-downlink signals in the uplink and the downlink in different periods of time..., [0075]-[0076] the coupling loss is derived based upon Reference Signal Received Power (RSRP)., [0077]-[0080], [0083] [0083] Particularly the following measurement parameters for calculation of a coupling loss can be measured by measuring between every two base station nodes: a path loss,..., teaching RSRP is used to determine base station’s (network device) TDD (Time Division Duplexing) transmission configuration, based on RSRP from other base station, which is similar to a terminal in the instant claim. TDD configuration provides timing slot configuration for transmission), 
adding a network device to a set of candidate network devices if the received power of the terminal device with respect to the network device is greater than a preset power threshold (Liu: [0072] dynamic TDD subframes configurations between the respective base station nodes are adjusted and restricted according to the results of clustering, thereby avoiding interference across time slots due to different TDD uplink-downlink subframe configurations in adjacent cells susceptible to infection for the purpose of lowering interference across time slots due to flexible configuration of TDD subframes and optimizing the performance of the system., [0077]  RSRP of each of other base stations measured by the current base station (i.e., the present base station) is compared with a preset threshold, teaching adding a base station to a cluster of base stations for TDD configuration), and 
determining the set of network devices corresponding to the over-the-air area from the set of candidate network devices (Liu: [00667]-[0071] After the clustering process is performed on the cluster to which each base station belongs, all of intersecting sets of base stations are classified into the same cluster by taking a propagation effect between base station nodes into account for those non-single-element clusters.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aaltonen and Zhang’s method/apparatus/CRM to include that base stations are added in the timeslot based on measured power of received signal from a terminal in the service area of base stations.  
This would have been obvious because it would motivate one of ordinary skill in the art to provide a TDD configuration for base stations to mitigate interference across time slots in adjacent cells (Liu: [0014]).
Regarding claims 3 and 7, Aaltonen, in view of Zhang and Liu, teaches the method, as outlined in the rejection of claims 2 and 6.
Aaltonen and Zhang do not expressly teach, wherein the determining the set of network devices corresponding to the over-the-air area from the set of candidate network devices comprises: determining the set of network devices corresponding to the over-the-air area from the set of candidate network devices based on a seamless coverage principle which means that a respective network device provides the network service at any location within each over-the-air area.
However, in the same field of endeavor, Liu teaches, wherein the determining the set of network devices corresponding to the over-the-air area from the set of candidate network devices comprises: determining the set of network devices corresponding to the over-the-air area from the set of candidate network devices based on a seamless coverage principle which means that a respective network device provides the network service at any location within each over-the-air area (Liu: [0053], [0061], teaching base stations in the cluster provides network service in a preset region of the coverage area, which implies providing network services at any location in the preset region i.e. a seamless coverage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aaltonen and Zhang’s method to include that network provides seamless coverage within its service area.  
This would have been obvious because it would motivate one of ordinary skill in the art to provide a TDD configuration for base stations to mitigate interference across time slots in adjacent cells (Liu:[0014]).
Regarding claims 4 and 8, Aaltonen, in view of Zhang and Liu, teaches the method, as outlined in the rejection of claim 2 and 6.
Aaltonen further teaches, wherein the determining the set of network devices corresponding to the over-the-air area from the set of candidate network devices comprises: determining a coverage area of the network service provided by each network device in the set of candidate network devices, deleting a second network device from the set of candidate network devices to obtain a minimized set of network devices if a coverage area of a network service provided by a first network device in the set of candidate network devices covers a coverage area of a network service provided by the second network device, wherein the first network device and the second network device are any two different network devices in the set of candidate network devices, determining a set of network devices corresponding to the over-the-air area from the minimized set of network devices (Aaltonen: Fig. 3B, Claim 2 each of a group of transmitters, the group comprising transmitters associated with a given cells and with plural adjacent cells, is arranged such that no two transmitters in the group transmit at the same frequency at the same time at a power level sufficient to cause significant interference in an adjacent cell, teaching selecting network devices for time 
Regarding claims 5 and 9, Aaltonen, in view of Zhang and Liu, teaches the method, as outlined in the rejection of claims 4 and 8.
Aaltonen and Zhang do not expressly teach, wherein the determining a set of network devices corresponding to the over-the-air area from the minimized set of network devices comprises: determining the set of network devices corresponding to the over-the-air area from the minimized set of network devices based on a seamless coverage principle which means that a respective network device provides the network service at any location in the over-the-air area.
However, in the same field of endeavor, Liu teaches, wherein the determining a set of network devices corresponding to the over-the-air area from the minimized set of network devices comprises: determining the set of network devices corresponding to the over-the-air area from the minimized set of network devices based on a seamless coverage principle which means that a respective network device provides the network service at any location in the over-the-air area (Liu: [0053], [0061], teaching base stations in the cluster provides network service in a preset region of the coverage area, which implies providing network services at any location in the preset region i.e. a seamless coverage).

This would have been obvious because it would motivate one of ordinary skill in the art to provide a TDD configuration for base stations to mitigate interference across time slots in adjacent cells (Liu:[0014]).

Response to Arguments
Applicant’s arguments filed on 02/10/2021, with respect to the rejection of independent claim 1 under USC 102 have been fully considered and are moot upon a further consideration and a new ground of rejection made under USC 103 as being unpatentable, as set forth above.
Applicant’s amendment to the claims has necessitated the new ground of rejection presented in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/M. B. C./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472